 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 593 
In the House of Representatives, U. S.,

July 27, 2009
 
RESOLUTION 
Recognizing and celebrating the 50th Anniversary of the entry of Hawaii into the Union as the 50th State. 
 
 
Whereas August 21, 2009, marks the 50th Anniversary of President Dwight D. Eisenhower’s signing of Proclamation 3309, which admitted Hawaii into the Union in compliance with the Hawaii Admission Act, enacted by the United States Congress on March 18, 1959;  
Whereas Hawaii is “a place like no other, with a people like no other” and bridges the mainland United States to the Asia-Pacific region;  
Whereas the 44th President of the United States, Barack Obama, was born in Hawaii on August 4, 1961;  
Whereas Hawaii has contributed to the diversity of Congress in electing— 
(1)the first Native Hawaiian to serve in Congress, Prince Jonah Kuhio Kalaniana‘ole; 
(2)the first Asian-American to serve in the Senate, Hiram Fong; 
(3)the first woman of color to serve in Congress, Patsy T. Mink; 
(4)the first Native Hawaiian to serve in the Senate, Daniel Kahikina Akaka; and 
(5)the first Japanese-American to serve in the Senate, Daniel Ken Inouye;  
Whereas Hawaii is an example to the rest of the world of unity and positive race relations;  
Whereas Pearl Harbor is a strategic military base for the U.S. in the Pacific and also a historical site for the Nation, being the location of the December 7, 1941, surprise Japanese aerial attack that thrust the Nation into World War II;  
Whereas Hawaii is home to 1/4 of the endangered species in the United States;  
Whereas Hawaii has 8 national parks, which preserve volcanoes, complex ecosystems, a Hansen’s disease colony, and other sites of historical and cultural significance;  
Whereas Kilauea ranks among the most active volcanoes on Earth;  
Whereas President Bush nominated the Papahanaumokuakea Marine National Monument to the United Nations Educational, Scientific and Cultural Organization World Heritage Centre for consideration to the World Heritage List;  
Whereas Hawaii has produced musical legends ranging from traditional favorites such as Alfred Apaka, Don Ho, and Genoa Keawe, to Hawaii renaissance performers such as Eddie Kamae, Raymond Kane, Gabby Pahinui, Israel Kamakawiwo‘ole, the Brothers Cazimero, and the Beamer Brothers, and continuing on to contemporary stars such as Keali‘i Reichel, Ledward Kaapana, Jake Shimabukuro, and Raiatea Helm;  
Whereas Hawaii is culturally rich, as the Hawaiian culture has been protected through Hawaiian language immersion schools, hula competitions such as the Merrie Monarch Festival, canoeing voyages undertaken by vessels like the Hokule‘a, and the continuing historic preservation of Hawaiian traditions;  
Whereas the Hawaii Statehood Commission has held a Joint Session of the Hawaii State Legislature in honor of statehood and will be celebrating this milestone with a public discussion and with the arrival of the USS Hawaii; and  
Whereas for all of these reasons Hawaii is a truly unique State: Now, therefore, be it  
 
That the House of Representatives recognizes and celebrates the 50th Anniversary of the entry of Hawaii into the Union as the 50th State.  
 
Lorraine C. Miller,Clerk.
